Exhibit 11.1 INFOSYS TECHNOLOGIES LIMITED CODE OF CONDUCT AND ETHICS Originally adopted by the Board of Directors on April 10, 2003; Amended version adopted by the Board of Directors on 15 April 2011 Preamble “This Code of Conduct is intended to establish and clarify the standards for behaviour in the organisation. However, no Code of Conduct can cover all situations you may encounter. Thus, you need to utilise the following principles where specific rules cannot be established: Decisions made, and actions taken, by you must be consistent with company values and company objectives. Infosys is focused on delivering long-term value to its employees, shareholders and society. It is expected that you will do what is right to support the long-term goals of the company. Infosys competes to win, but only within the framework of integrity, transparency and compliance with all applicable laws and regulations. If you are ever in doubt about a decision, it should be escalated to a higher level of management for broader consideration. Should you ever see a deviation from the above principles, it is expected that you will utilise appropriate channels to report the violation.” INTRODUCTION This Code of Conduct and Ethics (“Code”) helps maintain the standards of business conduct of Infosys Technologies Limited, together with its subsidiaries (“Infosys” or the “Company”), and ensures compliance with legal requirements, including with (i) Section 406 of the Sarbanes-Oxley Act of 2002 and the U.S. Securities and Exchange Commission (“SEC”) rules promulgated thereunder (ii) Clause 49 of the Listing Agreement entered into with the National Stock Exchange of India and the Bombay Stock Exchange, and (iii) Rule 5610 of the Nasdaq Global Select Market. This Code is designed to deter wrongdoing and promote, among other things, (a) honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, (b) full, fair, accurate, timely and understandable disclosure in reports and documents we file with or submit to the SEC and in our other public communications, (c) compliance with applicable laws, rules and regulations, (d) the prompt internal reporting of violations of this Code, and (e) accountability for adherence to this Code. All directors, officers, employees and trainees of the Company are expected to read and understand this Code, uphold these standards in day-to-day activities, comply with all applicable policies and procedures, and ensure that all agents, contractors, representatives, consultants, or other third parties working on behalf of the Company (collectively referred to as “third party agents”) are aware of, understand and adhere to these standards. Since the principles described in this Code are general in nature, the Code does not cover every situation that may arise. Please use common sense and good judgment in applying this Code. You should also check the Company policies, procedures and employees handbook as adopted at the location where you are posted for specific instructions. Nothing in this Code, or in any company policy and procedures or in other related communications (verbal or written) shall constitute and shall not be construed to constitute a contract of employment for a definite term or a guarantee of confirmed employment. This Code supersedes all other such codes, policies, procedures, instructions, practices, rules or written or verbal representations to the extent that they are inconsistent. The Company is committed to continuously reviewing and updating its policies and procedures. Therefore, the Company reserves the right to amend, alter or terminate this Code at any time and for any reason, subject to applicable law. Please sign the acknowledgment form at the end of this Code and return the form to the Human Resources Department indicating that you have received, read, understand and agree to comply with its terms. The signed acknowledgement form will be saved and archived as part of your e-docket. You will be asked to sign an acknowledgment indicating your continued understanding of the Code once a year. Compliance is everyone's business Ethical business conduct is critical to our business and it is your responsibility to respect and adhere to these practices. Many of these practices reflect legal or regulatory requirements. Violations of these laws and regulations can create significant liability for you, the Company, its directors, officers, and other employees. You should be alert to possible violations and report them in the manner set forth under the relevant section of this Code. You must cooperate in any internal or external investigations of possible violations. In all cases, if you are unsure about the appropriateness of an event or action, please seek assistance in the manner set forth under the relevant section of this Code. Those who violate the policies in this Code will be subject to disciplinary action, up to and including termination from the Company. No adverse action will be taken against anyone for complaining about, reporting, participating or assisting in the investigation of a suspected violation of this Code, unless the allegation made or information provided is found to be wilfully and intentionally false. To the maximum extent possible, the Company will maintain utmost the confidentiality in respect of all the complaints received by it. This Code is also available on Company’s website. INDEX I.
